DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement filed September 18, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	A copy of NPL Documents #1-4 do not appear to be in the file.

Furthermore, Applicant’s representative has not signed the IDS in accordance with CFR 1.33 and CFR 11.18, as such the information has not been considered.


Specification
The abstract of the disclosure is objected to because too many words.  Correction is required.  See MPEP § 608.01(b).
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “retaining slots” (claims 3, 8); “pins” (claims 2, 8); “retaining clips” (claims 4, 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 105 (Fig. 1).  
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both ear supports and nose pad.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) coupling devices for holding…claim 1
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “on each side of the detachable protective shield” which lacks antecedent basis.  Specifically there is no antecedence for the number or of any sides of the detachable protective shield.
	As to claims 3, 8, the claims recite “where the temple meets the nose bridge” which lacks antecedent basis.  Additionally, such a location is unclear in light of Applicant’s specification since it does not appear the temple actually meets the nose bridge (unlabeled).	
	As to claims 3, 8, the claims recite “to below the nose pads” which is a relative term (MPEP 2173.05(b)).  Specifically, below is relative to what?  If the eyewear is folded, or on a table, or being worn, the orientation of such features changes and therefore it is unclear when the slot is “below”.  Applicant’s specification contains no details and doesn’t show such slots and therefore is unclear to what is intended.  For purposes of compact prosecution, Examiner will consider that so long as slots are formed along the sides of the nose bridge, the eyewear can be oriented such that the claimed feature(s) are “below”.	
	As to claim 4, the claim recites “the nose bridge” (line 5) which lacks antecedent basis.  Specifically, there are two nose bridges and thus “the nose bridge” is unclear.
	As to claims 4, 8, the claims recite “one or more retaining clips along a bottom edge of the lens holder nose bridge” which is a relative term (MPEP 2173.05(b)).  Specifically, it is unclear what constitutes the bottom edge of the lens holder nose bridge since the retaining clips are not disclosed in Applicant’s drawings and therefore their relative position/orientation cannot be understood in light of the specification.  Furthermore, if the eyewear is folded, or on a table, or being worn, the orientation of such features changes and therefore it is unclear when the slot is “along a bottom”.  For purposes of compact prosecution, so long as there are retaining clips on an edge of a lens holder bridge, such clips can be considered to be “along a bottom”.  
	Claims 2-7 are rejected as dependent upon claim 1.
	Claims 9-10 are rejected as dependent upon claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 are rejected under 35 U.S.C. 102(a1) as being anticipated by Cochran (US 2,444,498).
	As to claim 1, Cochran teaches an article of manufacture for a wearable modular face and eye mash and shield (Cochran Figs. 1-5), the article comprises an eyeglass frame (Cochran Fig. 1 - 15, 33) having a pair of temples (Cochran Figs. 1, 3-4 - 16), a nose bridge (Cochran Fig. 2 - 34, 35, 38, 33), and a pair of nose pads one each of two sides of the nose bridge (Cochran Fig. 2 - 34), a detachable protective shield coupled to the eyeglass frame orienting the detachable protective shield on a user in front of the user’s face when worn (Cochran Figs. 1-5 - 10), a one or more coupling devices for holding the detachable protective shield on each side of the detachable protective shield attached to the eyeglass frame (Cochran Fig. 1 - 14, 35).
	As to claim 3 (as understood), Cochran teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cochran further teaches the detachable protective shield is an eye shield (Cochran Figs. 1-5 - 10), the eye shield oriented along a front edge of the eyeglass frame and about the pair of nose pads (Cochran Figs. 1, 2 - 10), and the one or more coupling devices are one or more retaining slots along both sides of the nose bridge running from a top edge of the eyeglass frame to below the nose pads (Cochran Fig. 2 - 14, 35) and a retaining slot about a front edge of each temple where the temple meets the nose bridge (Cochran Figs. 1-2 - 14, 26, 25), the eye shield is inserted into the one or more retaining slots (Cochran Fig. 1).
	
Claims 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by Salatka et al. (US 6,564,804 - Salatka; cited by Applicant).
	As to claim 1, Salatka teaches an article of manufacture for a wearable modular face and eye mash and shield (Salatka Figs. 4, 5), the article comprises an eyeglass frame having a pair of temples (Salatka Fig. 5 - 12), a nose bridge (Salatka Fig. 2 - 22; Fig. 3 - 27, 28, 29), and a pair of nose pads one each of two sides of the nose bridge (Salatka Fig. 3 - 28, 29), a detachable protective shield coupled to the eyeglass frame orienting the detachable protective shield on a user in front of the user’s face when worn (Salatka Fig. 4 - 30; Fig. 5 - 30), a one or more coupling devices for holding the detachable protective shield on each side of the detachable protective shield attached to the eyeglass frame (Salatka Fig. 4 - 24, 36, 32, 25).
	As to claim 2, Salatka teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Salatka further teaches the detachable protective shield is a full face shield (Salatka Fig. 5 - 30), and the one or more coupling devices are one or more pins oriented through the detachable face shield being attached to each temple (Salatka Fig. 1 - 21, 23; Fig. 4 - 24, 25; col. 3:12-20).

Claims 1, 3 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ring (US 2,519,852).
	As to claim 1, Ring teaches an article of manufacture for a wearable modular face and eye mask and shield (Ring Figs. 1-6), the article comprises an eyeglass frame having a pair of temples (Ring Fig. 2 - 35), a nose bridge (Ring Fig. 1 - 7, 8, 9, 10), and a pair of nose pads one each of two sides of the nose bridge (Ring Fig. 1 - 9, 10), a detachable protective shield coupled to the eye glass frame orienting the detachable protective shield on a user in front of the user’s face when worn (Ring Fig. 1 - 4, 5; Fig. 4 - 4), and one or more coupling devices for holding the detachable protective shield on each side of the detachable protective shield attached to the eye glass frame (Ring Fig. 1 - 6; col. 3:19-35).
	As to claim 3 (as understood), Ring teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ring further teaches the detachable protective eye shield is an eye shield (Ring Fig. 1 - 4, 5), the eye shield oriented along a front edge of the eyeglass frame and about the pair of nose pads (Ring Fig. 1 - 4, 5), and the one or more coupling devices are one or more retaining slots along both sides of the nose bridge running from a top edge of the eyeglass frame to below the nose pads (Ring Fig. 1 - 6; Fig. 4 - 6; col. 3:19-35) and a retaining slot about a front edge of each temple where the temple meets the nose bridge (Ring Fig. 1 - 6; Fig. 4 - 6; col. 3:19-35), the eye shield is inserted into the one or more retaining slots (Ring Fig. 1 - 4, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Salatka as applied to claim 2 above, and further in view of Xie (US 7,152,974).
	As to claim 4 (as understood), Salatka teaches all the limitations of the instant invention as detailed above with respect to claim 2, but doesn’t specify a clip in lens holder, the clip in lens holder comprises a pair of eyeglass lens retainers on either side of a lens holder nose bridge, one or more retaining clips along a bottom edge of the lens holder bridge for coupling the lens holder nose bridge to the nose bridge above the pair of nose pads, and a pair of eyeglass lens.
	In the same field of endeavor Xie teaches a clip in lens holder (Xie Fig. 1A - 20, 22), the clip in lens holder comprises a pair of eyeglass lens retainers on either side of a lens holder nose bridge (Xie Fig. 1A - 22), one or more retaining clips along a bottom edge of the lens holder bridge for coupling the lens holder nose bridge to the nose bridge above the pair of nose pads (Xie Fig. 2A - 311, 321, 3213), and a pair of eyeglass lens (Xie Fig. 1A - 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a clip in lens holder with retaining clips and lenses since, as taught by Xie, such clip in lens holders are well known in the art for securely attaching detachable auxiliary lenses such as sunglasses (Xie col. 1:55-65).
	As to claim 6, Salatka in view of Xie teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Xie further teaches the pair of eyeglass lenses having a color tint for reducing luminosity and glare for the user (Xie col. 1:15-20 - sunglasses).
	
Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Salatka and Xie as applied to claim 4 above, and further in view of Martin (US 5,867,244).
	As to claim 5, Salatka in view of Xie teaches all the limitations of the instant invention as detailed above with respect to claim 4, but doesn’t specify the clip in lens holder pair of lenses have a visual correction prescription associated with the user.  In the same field of endeavor Martin teaches providing clip in eyewear having lenses with prescription (Martin Fig. 2 - 36, 38; col. 3:12-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide prescription since, as taught by Martin, prescription allows for correcting vision and or improving the vision of correction provided by the base eyewear.
	As to claim 7, Salatka in view of Xie and Martin teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Xie/Martin teach the pair of eyeglass lens have a color tint for reducing luminosity and glare for the user (Xie col. 1:15-20 - sunglasses; Martin col. 3:5-10).

Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Canavan et al. (US 7,055,951 - Canavan) in view of Salatka (cited above).
	As to claim 8 (as understood), Canavan teaches an article of manufacture for a wearable modular face and eye mask and shield (Canavan Fig. 7; Fig. 8; Fig. 9), the article comprising an eyeglass frame having a pair of temples (Canavan Fig. 7 - 22), a nose bridge (Canavan Fig. 7 - 18, 28), and a pair of nose pads once each of the two sides of the nose bridge (Canavan Fig. 7 - 26), a pair of detachable shields interchangeably coupled to the eyeglass frame orienting the detachable protective shield on a user in front of the user’s face when worn (Canavan Fig. 7 - 34, 36), the detachable protective shield is an eye shield oriented along a front edge of the eyeglass frame and about the pair of nose pads (Canavan Fig. 7 - 34, 36, 38, 54; Fig. 8; col. 3:56-63) coupled within one or more retaining slots along both sides of the nose bridge running from a top edge of the eyeglass frame to below the nose pads (Canavan Fig. 7 - 54, 26, 28, 32, 52; as discussed in the USC 112(b) section, such slots considered to be “below”) and a retaining slot about a front edge of each temple where the temple meets the nose bridge (Canavan Fig. 7 - 44, 46, 40, 42), the eye shield is inserted into the one or more retaining slots (Canavan Fig. 7 - 44, 46, 40, 42, 54, 52), and a clip in lens holder (Canavan Fig. 7 - 56), the clip in lens holder comprises a pair of eye lens retainers on either side of a lens holder nose bridge (Canavan Fig. 7 - 58, 60, 62), one or more retaining clips along a bottom edge of the lens holder nose bridge for coupling the lens holder nose bridge to the nose bridge above the pair of nose pads (Canavan Fig. 8 - 62c; Fig. 9 - 62, 18; col. 4:29-31), and a pair of eyeglass lenses (Canavan Fig. 7 - 68, 70).
	Canavan doesn’t specify a first detachable protective shield is a full face shield utilizing one or more pins oriented through the detachable face shield being attached to the temples.
	In the same field of endeavor Salatka teaches providing full face shields to eyewear, the full face shield utilizing one or more pins oriented through the detachable face shield attached to each temple (Salatka Fig. 5 - 30; Fig. 1 - 21, 23; Fig. 4 - 24, 25; col. 3:12-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a full fac shield since, as taught by Salatka, such shields are well known in the art for the purpose of protecting the face (Salatka Fig. 5; col. 1:19-26).
	As to claim 9, Canavan in view of Salatka teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Canavan further teaches the eyeglass lenses having a visual correcting prescription associated with the user (Canavan col. 3:10-15).
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Canavan and Salatka as applied to claim 8 above, and further in view of Martin (cited above).
	As to claim 10, Canavan in view of Salatka teaches all the limitations of the instant invention as detailed above with respect to claim 8, but doesn’t specify the lenses are color tint for reducing luminosity and glare for the user.  In the same field of endeavor Martin teaches clip in lenses with color tint for reducing luminosity and glare for the user (Martin col. 3:6-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide tint since, as taught by Martin, such coloring allows for providing sunglasses (Martin col. 1:5-10).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Conway (US 5,467,148); De Angelis (US 2,730,924); Splaine et al. (US 2,383,572); Bouchard (US 2,450,711); Splaine (US 2,552,123) Johnson (US 2,610,323); Wang (US 7,712,895) are cited as teaching claims 1, 3 and/or claimed full face shield features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 23, 2022